UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2015 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-36352 AKEBIA THERAPEUTICS, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 20-8756903 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 245 First Street, Suite 1100, Cambridge, MA (Address of Principal Executive Offices) (Zip Code) (617) 871-2098 (Registrant’s Telephone Number, Including Area Code) (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-accelerated filer x Smallerreportingcompany ¨ Indicate by check mark whether registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨ Nox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class OutstandingatNovember 5,2015 Common Stock, $0.00001 par value NOTE REGARDING FORWARD-LOOKING STATEMENTS This Quarterly Report on Form 10-Q contains forward-looking statements that are being made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995, or PSLRA, with the intention of obtaining the benefits of the “safe harbor” provisions of the PSLRA. Forward-looking statements involve risks and uncertainties. All statements other than statements of historical facts contained in this Quarterly Report on Form 10-Q are forward-looking statements. In some cases, you can identify forward-looking statements by words such as “anticipate,” “believe,” “contemplate,” “continue,” “could,” “estimate,” “expect,” “intend,” “may,” “plan,” “potential,” “predict,” “project,” “seek,” “should,” “target,” “will,” “would,” or the negative of these words or other comparable terminology. These forward-looking statements include, but are not limited to, statements about: · the projected timing of (1)commencement of a Phase 3 development program of vadadustat (formerly AKB-6548) in non-dialysis patients with anemia related to chronic kidney disease (CKD), (2)commencement of a Phase 3 development program in dialysis patients with anemia related to CKD, (3) submission of an NDA for vadadustat, (4) filing an Investigational New Drug application with the U.S. Food and Drug Administration for AKB-6899 and (5) completion of preclinical proof-of-concept studies of AKB-6899 in ophthalmology; · our development plans with respect to vadadustat and AKB-6899; · the timing or likelihood of regulatory filings and approvals, including any required post-marketing testing or any labeling and other restrictions; · our plans to commercialize vadadustat, if it is approved; · the implementation of our business model and strategic plans for our business, product candidates and technology; · our commercialization, marketing and manufacturing capabilities and strategy; · our competitive position; · our intellectual property position; · developments and projections relating to our competitors and our industry; · our estimates regarding expenses, future revenue, capital requirements and needs for additional financing; and · other risks and uncertainties, including those listed under Part II, Item1A. Risk Factors. All forward-looking statements in this Quarterly Report on Form 10-Q involve known and unknown risks, uncertainties and other factors that may cause our actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by these forward-looking statements. Factors that may cause actual results to differ materially from current expectations include, among other things, those listed under Part II, Item1A. Risk Factors and elsewhere in this Quarterly Report on Form 10-Q. Given these uncertainties, you should not place undue reliance on these forward-looking statements. Except as required by law, we assume no obligation to update or revise these forward-looking statements for any reason, even if new information becomes available in the future. This Quarterly Report on Form 10-Q also contains estimates, projections and other information concerning our industry, our business, and the markets for certain diseases, including data regarding the estimated size of those markets, and the incidence and prevalence of certain medical conditions. Information that is based on estimates, forecasts, projections, market research or similar methodologies is inherently subject to uncertainties and actual events or circumstances may differ materially from events and circumstances reflected in this information. Unless otherwise expressly stated, we obtained this industry, business, market and other data from reports, research surveys, studies and similar data prepared by market research firms and other third parties, industry, medical and general publications, government data and similar sources. NOTE REGARDING STOCK SPLIT Unless otherwise indicated, all information in these condensed consolidated financial statements gives retrospective effect to the 1.75-for-1 stock split of the Company’s common stock (the Stock Split) that was effected on March6, 2014, as well as any other stock-splits in historical periods. Akebia Therapeutics, Inc. Table of Contents Part I. Financial Information Item1–Financial Statements (Unaudited) Condensed Consolidated Balance Sheets as of September 30, 2015 and December31, 2014 4 Condensed Consolidated Statements of Operations and Comprehensive Loss for the Three and Nine Months Ended September 30, 2015 and 2014 5 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2015 and 2014 6 Notes to Condensed Consolidated Financial Statements 7 Item2–Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item3–Quantitative and Qualitative Disclosures about Market Risk 28 Item4–Controls and Procedures 28 Part II. Other Information Item1–Legal Proceedings 29 Item1A.–Risk Factors 30 Item2–Unregistered Sales of Equity Securities and Use of Proceeds 52 Item3–Defaults upon Senior Securities 53 Item4–Mine Safety Disclosures 53 Item6–Exhibits 53 Signatures 54 PART I—FINANCIAL INFORMATION ITEM1.FINANCIAL STATEMENTS. AKEBIA THERAPEUTICS, INC. Condensed Consolidated Balance Sheets (Unaudited) (in thousands, except share and per share data) September 30, December 31, Assets Current assets: Cash and cash equivalents $ $ Available for sale securities Accounts receivable 14 48 Prepaid expenses and other current assets Total current assets Property and equipment, net Other assets Total assets $ $ Liabilities and stockholders' equity Current liabilities: Accounts payable $ $ Accrued expenses Total current liabilities Other liabilities 10 32 Total liabilities Commitments and contingencies (Note 9) Stockholders' equity: Preferred stock $0.00001 par value, 25,000,000 shares authorized at September 30, 2015 and December 31, 2014; 0 shares issued and outstanding at September 30, 2015 and December 31, 2014 — — Common stock: $0.00001 par value; 175,000,000 shares authorized at September 30, 2015 and December 31, 2014;30,218,094 and20,370,624 shares issued and outstanding at September 30, 2015 and December 31, 2014, respectively — — Additional paid-in capital Treasury stock, at cost, 8,463 shares ) ) Accumulated other comprehensive loss (7 ) ) Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to unaudited condensed consolidated financial statements. 4 AKEBIA THERAPEUTICS, INC. Condensed Consolidated Statements of Operations and Comprehensive Loss (Unaudited) (in thousands, except share and per share data) Three months ended Nine months ended September 30, 2015 September 30, 2014 September 30, 2015 September 30, 2014 Operating expenses: Research and development $ General and administrative Total operating expenses Operating loss ) Other income (expense): Interest income (expense), net 56 Reimbursements from Aerpio 64 Net loss $ ) $ ) $ ) $ ) Reconciliation of net loss to net loss applicable to common stockholders: Net loss $ ) $ ) $ ) $ ) Accretion on preferred stock — — — ) Net loss applicable to common stockholders $ ) $ ) $ ) $ ) Net loss per share applicable to common stockholders—basic and diluted $ ) $ ) $ ) $ ) Weighted-average number of common shares used in net loss per share applicable to common stockholders—basic and diluted Comprehensive loss: Net loss $ ) $ ) $ ) $ ) Other comprehensive loss - unrealized loss on securities 20 ) (7 ) ) Comprehensive loss $ ) $ ) $ ) $ ) See accompanying notes to unaudited condensed consolidated financial statements. 5 AKEBIA THERAPEUTICS, INC. Condensed Consolidated Statements of Cash Flows (Unaudited) (in thousands) Nine months ended September 30, 2015 September 30, 2014 Operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation expense 85 33 Amortization of premium/discount on investments Stock-based compensation expense Changes in operating assets and liabilities: Accounts receivable 34 78 Prepaid expenses and other current assets ) Accounts payable and accrued expenses Other liabilities ) 29 Net cash used in operating activities ) ) Investing activities: Purchase of equipment ) ) Proceeds from maturities of available for sale securities Purchases of available for sale securities ) ) Net cash used in investing activities ) ) Financing activities: Proceeds from the issuance of common stock, net of issuance costs Proceeds from employee stock purchase plan — Proceeds from the exercise of stock options 70 — Repurchase of treasury stock — ) Payments received on promissory notes issued in exchange for shares of common stock — Payments on capital lease obligations (5 ) (3 ) Net cash provided by financing activities Increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Non-cash financing activities: Accretion of preferred stock to redemption value $ — $ Unpaid initial public offering issuance costs $ — $ Assets acquired under capital lease $ 12 $ 12 See accompanying notes to unaudited condensed consolidated financial statements 6 Akebia Therapeutics, Inc. Notes to Condensed Consolidated Financial Statements (Unaudited) September 30, 2015 1. Nature of Organization and Operations Akebia Therapeutics, Inc. (Akebia, or the Company) is a biopharmaceutical company focused on delivering innovative therapies to patients with kidney disease through the biology of hypoxia-inducible factor, or HIF. HIF is the primary regulator of the production of red blood cells in the body and a potentially novel mechanism of treating anemia. The Company’s lead product candidate, vadadustat, formerly known as AKB-6548, is being developed as a once-daily oral therapy and has successfully completed Phase 2 development demonstrating that vadadustat can safely and predictably raise hemoglobin levels in patients with anemia related to chronic kidney disease. The Company’s operations to date have been limited to organizing and staffing the Company, business planning, raising capital, acquiring and developing its technology, identifying potential product candidates and undertaking preclinical and clinical studies. The Company has not generated any product revenue to date, nor is there any assurance of any future product revenue. The Company’s product candidates are subject to long development cycles and there is no assurance the Company will be able to successfully develop, obtain regulatory approval for or market its product candidates. The Company is subject to a number of risks including, but not limited to, the need to obtain adequate additional funding, possible failure of preclinical testing or clinical trials, the need to obtain marketing approval for its product candidates, the development of new technological innovations by competitors, the need to successfully commercialize and gain market acceptance of any of the Company’s products that are approved and the ability to protect its proprietary technology. If the Company does not successfully commercialize any of its products, it will be unable to generate product revenue or achieve profitability.
